Title: To James Madison from Stephen Cathalan, 6 September 1802
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles the 6th. Septr. 1802
					
					I paid you my Respects on the 13th. ulto. Viâ Bordeaux.  On the 15th. do. The French Commissary, my particular Friend, Citizen Beaussier near the Bashaw of Tripoly, being ready to Sail for Tripoly, I Embraced his opportunity to write to Capn. Andrew Morris by him, Charging Mr. Beaussier to Supply Capn. Morris and his crew with Clothes and dayly provisions, as it is done Customary in his distressed Situation & valuing on me on his Triplaise Receipts in Case Such provision Should not have been made previous to his arrival there, by our Consuls James Lear. Cathcart, Wm. Eaton or Richd. OBrien, beging Mr. Beaussier to do every thing in his power to alleviate Capn. Morris & Crew.  Citizen Beaussier Sailed on the 16th. do. for Tripoly; here inclosed you will find Copies of two Letters from Capn. Morris dated Tripoly 22d. July and 30th. do., to which I beg your reference.  I therein inclose you 2 packetts of dispatches for you from Consul Wm. Eaton at Tunis which I Just receive by his two Letters of the 8th. & 9th. August ulto.—on one of them he had forgotten to write the Direction.
					I Receive also a Letter from Captn. Murray Comander The U.S. Fregate Constellation of the 14th. August near Malta with Dispatches for the Secretary of the Navy which I am forwarding him by the way of Wm. Lee Esqr. American agent at Bordeaux.  This will reach you by the Same way for want of opportunities direct from this port.
					I beg your reference to the here inclosed Copy of a Correspondance which lately has taken place between me & Mr. W. Y. Purviance on the Subject of his being appointed agent of the Und. States Navy in the Mediterranean with the Copy of the Letter of the Secretary of the Navy of the 2 May 1801, by which he grounds himself to be appointed for all the Mediterranean.  You will find also Abstract of Mr. Jams. Lear. Cathcart’s letter giving me his Confidential Opinion on that Matter, with an abstract of my Answer to Mr. Cathcart on that Subject with a Copy of your orders to me by your letter of the 21st. May 1801, and of a Letter to me from Messrs. J. MacKenzie & A: Glennie London of the 8th. July 1801, both ordering me to assist and Supply the american Squadron when it Should or any of their Ships of War appear on this Coast, to which orders I have, hitherto Comply’d and I hope to the Satisfaction of the American Governmt. and of their Ships’s Commander.  I will Continue to offer to them my best Services when any will appear here or at Toulon.  It will be up to them to accept of my offers or to Apply to Mr. Purviance’s Agents here; in this last Case I will, However give every aid and Assistance to them & hear the autorities in my Capacity of Agent of the United States.
					But I have thought proper & to be my duty to give you Knowledge of what occurs between Mr. Purviance and me, as I think I did not deserve from him Such a Severe Letter and Expressions which have prompted me to Confirm you what I have wrote, on the 30th. ulto. to Mr. Cathcart at Leghorn which I beg you to take into your wise Consideration and when you will have examined the whole I beg you, to transmit to the Secretary of the Navy, to be taken also into his wise Consideration as the want of time and to save postages leave me only to advise the Secretary of the Navy, I am remitting you the Said abstracts which you will be So Kind as to Communicate to him.
					You will Judge in this affair and determine with him what is the most Convenient for the interest and the best of the Service of the United States; observing, I doubt not, how it would be unconvenient for the agents in Marseilles, Toulon, Cartagena, Malaga Gibraltar &ca. to Correspond and act under the agency of the navy Situated into Leghorn for Such Supplies; while Leghorn is well Situated to do it with Naples, Palermo, Syracusa, even Malta &ca. which it appears are the ports which the Secretary of the Navy has pointed by his orders to Messrs. DeButts & Purviance.
					 Reiterating you the assurances of my readiness to Execute the orders Conferred on me by the american Government, I have the honor to be with great Respect—Sir Your most obedient Humble and Devoted Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
